UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8116


DION ORLANDO TAYLOR,

                Plaintiff - Appellant,

          v.

SGT. MICHAEL LANG, in individual and official capacity,

                Defendant - Appellee,

          and

MAJOR EICHELBERGER; WARDEN LEVERN COHEN; LT. S. LOWERY; M.
E. MONTOUTH, Grievance Coordinator, all in individual and
official capacities,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:10-cv-02327-HMH)


Submitted:   May 24, 2013                   Decided:   June 13, 2013


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dion Orlando Taylor, Appellant Pro Se.     Thomas A. Bendle,
William T. Young, III, HOWELL, GIBSON & HUGHES, PA, Beaufort,
South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Dion Orlando Taylor, a South Carolina state prisoner,

appeals from a jury verdict in favor of prison guard Michael

Lang on Taylor’s claim that Lang subjected him to an excessive

use of force, in violation of the Eighth Amendment.                        Taylor also

moves for the preparation of a transcript at the government’s

expense.       We deny the motion and affirm.

               Considering     Taylor’s         challenge    to    several      of    the

district court’s evidentiary rulings, we find that Taylor has

not plausibly suggested an abuse of discretion.                          United States

v. Lighty, 616 F.3d 321, 351 (4th Cir. 2010); United States v.

Benkahla, 530 F.3d 300, 309 (4th Cir. 2008).

               Further,     assuming      that   the    district       court   dismissed

Taylor’s official-capacity claim against Lang, we find that such

a disposition was clearly appropriate because Taylor failed to

allege or otherwise establish facts suggesting his entitlement

to injunctive relief.            Shenandoah Valley Network v. Capka, 669

F.3d    194,    201-02    (4th      Cir.    2012);      Revene    v.    Charles      Cnty.

Comm’rs, 882 F.2d 870, 874-75 (4th Cir. 1989).

               Finally,     there    is     no    support    in    the     record      for

Taylor’s speculation that the district court failed to record

the pre-trial evidentiary hearing.                 See Wyatt v. United States,

591    F.2d    260,   265    (4th    Cir.       1979)   (general       presumption     of

regularity attends all judicial acts).                      Even assuming such an

                                            3
omission       occurred,     Taylor       has     not     established       resulting

prejudice sufficient to warrant a new trial.                    United States v.

Brown, 202 F.3d 691, 696 (4th Cir. 2000).

               Accordingly, we conclude that Taylor has not made the

showing necessary to justify the preparation of a transcript at

government expense, deny his motion for such, and affirm the

jury’s   verdict.       We     dispense    with    oral    argument     because    the

facts    and    legal   contentions       are   adequately     presented      in   the

materials      before   this    court     and   argument     would    not    aid   the

decisional process.

                                                                             AFFIRMED




                                           4